
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 620
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2009
			Mr. Serrano submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the violence in Honduras and
		  calling for the return of the duly elected President.
	
	
		Whereas, on November 27, 2005, Manuel Zelaya was elected
			 President of Honduras;
		Whereas, on June 28, 2009, President Manuel Zelaya was
			 removed from office with 18 months left in his term and was subsequently
			 expelled from the country by the Honduran military;
		Whereas the current leadership in Honduras refuses to
			 allow President Zelaya to return to the country;
		Whereas the Organization of American States, the United
			 Nations Secretary-General Ban Ki Moon, and the United Nations General Assembly
			 have all condemned the coup; and
		Whereas since the overthrow of the president, the coup
			 government has violently suppressed peaceful demonstrations: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)calls upon the leaders of the coup in
			 Honduras to end their illegal seizure of power, to allow the president to
			 return to his duly elected post, and to work within the rule of law to resolve
			 current and future differences with the elected government; and
			(2)condemns the
			 ongoing violence against peaceful demonstrators in Honduras.
			
